FILED
                                  UNITED STATES DISTRICT COURT
                                  FOR THE DISTRICT OF COLUMBIA                                   MAY 3 1 2012
                                                                                         Clerk, U.S. District & Bankruptcy
    Joseph Sparrow, Sr.,                          )                                     Courts for the District of Columbia
                                                  )
                   Plaintiff,                     )
                                                  )
           v.                                     )      Civil Action No.    12 087 8
                                                  )
    Federal Bureau of Prisons et al.,             )
                                                  )
                    Defendants.                   )




                                        MEMORANDUM OPINION

           This matter is before the Court on its initial review of plaintiffs pro se complaint and

    application to proceed in forma pauperis. The application will be granted and the complaint will

    be dismissed pursuant to 28 U.S.C. § 1915A (requiring dismissal of a prisoner's complaint upon

    a determination that the complaint fails to state a claim upon which relief may be granted).

           Plaintiff is a prisoner at the Federal Correctional Institution in Fairton, New Jersey, suing

    under the Privacy Act, 5 U.S.C. § 552a. 1 Although the complaint is difficult to follow, plaintiff

    is challenging the accuracy of his presentence investigation report maintained by the Bureau of

    Prisons ("BOP") and claims that he "is entitled to the remaoval [sic] of asaid [sic]

    'false/inaccurate information' used to draw adverse decision toward him .... " Compl. at 6

    (emphases and brackets omitted). In addition to BOP, plaintiff has named as defendants the

    United States Probation Office in the Northern District of Ohio and the Clerk's Office of the

    United States District Court in Akron, Ohio. See Compl. Caption. The U.S. Probation Office


           1
              Plaintiff refers also to the Freedom oflnformation Act ("FOIA"), 5 U.S.C. 552, but his
    citations are to the Privacy Act. Furthermore, plaintiff has not alleged that he made a FOIA
    request to an agency and was denied responsive records. Therefore, the only discernable claim
    arises under the Privacy Act.




N                                                                                                                         3
and the Clerk's Office are "units of the federal courts and therefore are not subject to the Privacy

Act." Ramirez v. Dep't of Justice, 594 F. Supp. 2d 58,62 (D.D.C. 2009), aff'd, No. 10-5016,

2010 WL 4340408 (D.C. Cir. Oct. 19, 2010) (per curiam).

       Plaintiff has failed to state a claim against BOP because BOP has exempted its Inmate

Central Record System containing presentence investigation reports from the Privacy Act's

accuracy and amendment requirements (subsections (d) and (e)(5)). 28 C.F.R. § 16.97(a)(4);

White v. United States Probation Office, 148 F.3d 1124, 1125 (D.C. Cir. 1998) (per curiam)

("Under regulations ... presentence reports and BOP inmate records systems are exempt from

the amendment provisions of the Act"); see Martinez v. Bureau of Prisons, 444 F.3d 620, 624

(D.C. Cir. 2006) ("The BOP has exempted its Inmate Central Record System from the accuracy

provisions ofthe Privacy Act[.]") (citations omitted). And "[h]aving exempted its records from

the substantive provision regarding the agency's recordkeeping obligations, BOP effectively

deprives litigants of a remedy for any harm caused by the agency's substandard recordkeeping."

Ramirez, 594 F. Supp.2d at 65; see Lopez v. Huff, 508 F. Supp.2d 71, 77 (D.D.C. 2007) ("To the

extent that plaintiff is seeking to have his [presentence investigation report] amended, such relief

is not available because the BOP has properly exempted its inmate central files, where such

documents are kept, from the [Privacy Act's] amendment requirements.") (citations omitted). A

separate Order of dismissal accompanies this Memorandum Opinion.




                                                      United States District Judge

DATE: May 2~      , 2012


                                                 2